Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 1 of 15 Pageid#: 14




                            Exhibit B
                           Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 2 of 15 Pageid#: 15
Recefpt:18000029412
                                                                                                                                                     Page 1 of1




                                                                         OFFICIAL RECEIPT
                                                                     ROANOKE CITY CIRCUIT COURT
                                                                               CIVIL



                DATE : 12/28/2018                   TIME : 14:05:03                                 CASE#: 770CL 1800271200
           RECEIPT#: 18000029412         TRANSACTION # : 18122800060
            CASHIER : TME                   REGISTER# : B656                                   FILING TYPE : CNTR                 PAYMENT:FULLPAYMENT
  CASE COMMENTS : FEINMAN, JAMES B v. VOLKSWAGEN GROUP OF AMER
     SUIT AMOUNT : $1,500,000.00
       ACCOUNT OF : FEINMAN, JAMES B
             PAID BY: JAMES B. FEINMAN & ASSOCIATES
            CHECK : $351.00       CHECK NUMBER : 65543
     DESCRIPTION 1 : CNTR:CONTRACT ACTION
                      2 : PLAINTIFF: FEINMAN, JAMES B
                      3 : NO HEARING SCHEDULED
                                                        ·~

  ACCOUNT                                                                            ACCOUNT
    CODE                            DESCRIPTION                            PAID                                DESCRIPTION                       PAID
                                                             -                        CODE
     049     WRIT TAX (CIVIL)                                               $25.00     219     LAW LIBRARY                                              $4.00
     106     (TTF) TECHNOLOGY TRUST FUND FEE (CIRCUIT COURT}                 $5.00     229     COURTHOUSE MAINTENANCE FEE (CHMF)                        $2.00
     123     LEGAL AID SERVICES                                              $9.00     304     CIVIL FILING FEE (LAW & EQUITY)                     $290.00
     147     INDIGENT ASSISTANCE (INA)                                       $1.00     426     PAPER SUBMISSION/COPY FEE                                $5.00
     170     COURTTECHNOLOGYFUND                                            $10.00

                                                                                                                                 TENDERED:$         351.00
                                                                                                                              AMOUNT PAID : $       351.00




PAYOR'$ COPY                                                     CLERK OF COURT: BRENDA S. HAMIL TON                                     RECEIPT COPY 1 OF 2
 Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 3 of 15 Pageid#: 16




VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE



JAMES B. FEINMAN, ATTORNEY                      )
                                                )
                     Plaintiff,                 )
                                                )             COMPLAINT
V.                                              )
                                  )
VOLKSWAGEN GROUP OF AMERICA, INC. )
                                  )
Please Serve:                     )
Corporation Service Company       )
100 Shockoe Slip                  )
2nd Floor                         )
Richmond, Virginia 23219          )
                                  )
                    Defendant.    )



      Now into Court comes the Plaintiff, James 8. Feinman, and moves the Court for

judgment against the Defendant, Volkswagen Group of America, Inc., on the basis of

the following facts and law:

1.     Plaintiff, James 8. Feinman, is an attorney licensed by the Commonwealth of

Virginia to practice law in this State since 1987. Attorney Feinman maintains his

residence and law office in Lynchburg, Virginia and practices law throughout the

Commonwealth.


2.     Defendant, Volkswagen Group of America, Inc., is a corporation organized under

the law of New Jersey with its principal place of business in Fairfax County, Virginia.


3.     On or about September 18, 2015 the public was first informed of a fraudulent

scheme perpetrated by Defendant Volkswagen Group of America, Inc. on over 500,000

consumers who bought Volkswagen, Audi, and Porsche "Clean Diesel" vehicles. This


                                       {2821 / 002}1
 Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 4 of 15 Pageid#: 17




fraudulent scheme is best described by the admissions made in a Federal Criminal

prosecution culminating in a Plea Agreement. As part of this Plea Agreement, the

Defendant Volkswagen Group of America, Inc. stipulated to the perpetration of this

fraud and to the truth of all statements in the attached "Exhibit Two" of the Plea

Agreement. As part of the Plea Agreement Volkswagen Group of America, Inc.

stipulated that the attached "Exhibit Two" of the Plea Agreement is admissible in any

and all legal proceedings.


4.     Plaintiff Feinman undertook the representation of approximately 674 Virginia

citizens who were victims of the fraudulent scheme. Attorney Feinman undertook

extensive and lengthy steps to protect the legal interests of these 674 clients. In each

and every individual representation, Attorney Feinman perfected his lien for attorney

fees pursuant to VA. Code §54.1-3932 by giving individual written notice pertaining to

each individual client of the lien for attorney fees to Volkswagen Group of America,

lnc.'s legal counsel. Attorney Feinman's representation was for a period of

approximately 14 months from September 18, 2015. The legal services rendered

included repr~sentations before the Supreme Court of Virginia pursuant to the Virginia

Multiple Claimant Litigation Act, before a special three-Judge panel appointed by the

Supreme Court of Virginia, before the Circuit Court of Fairfax County, where all "Clean

Diesel" cases filed in Virginia were transferred for coordinated pre-trial proceedings, in

the United States District Court for the Western District of Virginia, in the United States

District Court for the Northern District of California, San Francisco Division, and in the

United States Court of Appeals for the Ninth Circuit. Additionally, multiple suits were

filed on behalf of these clients in Circuit Courts throughout Virginia.


                                         {2821 / 002}2
 Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 5 of 15 Pageid#: 18




5.     In June, 2016 a proposed settlement was reached in class action litigation in the

United States District Court for the Northern District of California. This proposed Class

Action settlement gained final approval from that Court in October of 2016. The

individual owners of the illegal "Clean Diesel" vehicles were offered a settlement

through the class action litigation. The proposed offer was made outside of the attorney-

client relationship established between Attorney Feinman and his 67 4 clients. 403 of

Attorney Feinman's clients accepted the offer made by Volkswagen Group of America,

Inc. resulting in a settlement and release of all claims.


6.     Virginia Code §54.1-3932 provides:


       § 54.1-3932. Lien for fees.

       A. Any person having or claiming a right of action sounding in tort, or for
       liquidated or unliquidated damages on contract or for a cause of action
       for annulment or divorce, may contract with any attorney to prosecute
       the same, and the attorney shall have a lien upon the cause of action as
       security for his fees for any services rendered in relation to the cause of
       action or claim. When any such contract is made, and written notice of
       the claim of such lien is given to the opposite party, his attorney or
       agent, any settlement or adjustment of the cause of action shall be void
       against the lien so created, except as proof of liability on such cause of
       action. Nothing in this section shall affect the existing law in respect to
       champertous contracts. In causes of action for annulment or divorce an
       attorney may not exercise his claim until the divorce judgment is final
       and all residual disputes regarding marital property are concluded.
       Nothing in this section shall affect the existing law in respect to
       exemptions from creditor process under federal or state law.




7.     Attorney Feinman has made amicable demand upon Volkswagen Group of

America, Inc. to honor the perfected attorney's fee lien on each of the 403 individual

clients who accepted the settlement offer made by Volkswagen Group of America, Inc.



                                         {2821 / 002}3
 Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 6 of 15 Pageid#: 19




Volkswagen Group of America, Inc. has refused to honor Attorney Feinman's lien claim

even though Virginia law expressly states that "any settlement or adjustment of the

cause of action shall be void against the lien so created, except as proof of liability on

such cause of action." Volkswagen Group of America, Inc. contended an injunction

entered by the Northern District of California District Court enjoined Attorney Feinman

from filing suit in Virginia State Courts to enforce his statutory lien claim. This spanned

more than a year of litigation before the United States Court of Appeals for the Ninth

Circuit. This appellate litigation culminated in Volkswagen Group of America, lnc.'s

counsel admitting in open court before the Ninth Circuit on December 19, 2018 that

Attorney Feinman is not enjoined from pursuing his statutory attorney fee lien claim in

Virginia State Courts.


8.     Attorney Feinman's perfected statutory attorney fee lien claim entitles him to

recover reasonable attorney fees and costs from Defendant Volkswagen Group of

America, Inc. for services rendered to his 403 former clients in the State and Federal

Courts of Virginia and the Federal Courts in California.


9.     WHEREFORE PLAINTIFF James B. Feinman moves the Court for judgment in

the amount of $1,500,000 (One Million Five Hundred Thousand Dollars) plus pre-

judgment interest against Defendant Volkswagen Group of America, Inc. and whatever

other relief law and equity may seem meet.


                                                   Respectfully Submitted,

                                                   JAMES B. FEINMAN

                                                   By"-:-....;~--------..../_.{!,=/'~ti
                                                           V Of Counsel


                                         {2821 / 002}4
 Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 7 of 15 Pageid#: 20




James B. Feinman, Esquire
VSB#: 28125
Blake K. Huddleston, Esquire
VSB#: 93572
James B. Feinman, Attorney At Law
1003 Church Street
P.O. Box 697
Lynchburg, VA 24505
(434) 846-7603-telephone
(434) 846-0158- facsimile
jb@jfeinman.com
blake@jfeinman.com




                                    {2821 / 002}5
      Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 8 of 15 Pageid#: 21

                             COMMONWEALTH OF VIRGINIA




                                    ROANOKE CITY CIRCUIT COURT
                                             Civil Division  Proper           attire required in Court Rooms
                                                                              NO shorts
                                      315 CHURCH AVENUE, SW                   NO halters/tank tops
                                         ROANOKE VA 24016                     NO fliP.·flop shoes
                                                                              NO t-shirts
                                            (540) 853-6702                    NO hats
                                                                              NO food, drinks or gum
                                                                               NO cell phones in Courthouse
Virginia:                                      Proof of Service
  In the ROANOKE CITY CIRCUIT COURT
                                                             Case number: 770CL 18002712-00
                                                           Service number: 00 I
                                                              Service filed: December 28, 2018
  Served by: SPECIAL PROCESS SERVER                                 Judge:
Style of case: JAMES B FEINMAN vs VOLKSWAGEN GROUP OF AMERICA IN
Service on: VOLKSWAGEN GROUP OF AMERICA IN      Attorney: FEINMAN, JAMES B; ESQ
            CORPORATION SERVICE COMPANY                   434-846-7603
            100 SHOCKOE SLIP
            2ND FLOOR
            RICHMOND VA 23219


           .     SEE ATTACHED COMPLAINT
   Instruct1ons:

Returns shall be made hereon, showing service of Summons issued Friday, December 28, 2018 with a copy of the
Complaint filed Friday, December 28, 2018 attached.

Hearing date :
Service issued: Friday, December 28, 2018
                                                For Sheriff Use Only
     Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 9 of 15 Pageid#: 22


                             COMMONWEALTH OF VIRGINIA




                                   ROANOKE CITY CIRCUIT COURT
                                              Civil Division    _. Proper attire required in Court Room•
                                       315 CHURCH AVENUE, SW             ~g ~~~~/tank tops
                                          ROANOKE VA 24016               NO   flip-flop shoes
                                             (540) 853-6702              NO   t-shirts
                                                                         NO   hats      .
                                                                         NO   food, drinks or gum
                                                Summons                  NO   cell phones in Courthouse



        To: VOLKSWAGEN GROUP OF AMERICA IN                               Case No. 770CL18002712-00
            CORPORATION SERVICE COMPANY
            I00 SHOCKOE SLIP
            2NDFLOOR
            RICHMOND VA 23219

        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 21 days after such service, response is made by filing in the clerk's office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.
        Appearance in person is not required by this summons.

        Done in the name of the Commonwealth of Virginia on,Friday, December 28, 2018

         Clerk of Court: BRENDA S. HAMILTON




   Instructions:



Hearing Official:




                    FEINMAN, JAMES B; ESQ
Attorney's name:    434-846-7603
 Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 10 of 15 Pageid#: 23




                             COMMONWEALTH OF VIRGINIA




                                   ROANOKE CITY CIRCUIT COURT
                                            Civil Division __ Proper attire required in Court Roormi.
                                     315 CHURCH AVENUE, SW               ~8
                                                                          ~~ft~rtank tops
                                       ROANOKE VA 24016               NO fllP.-flop shoes
                                           (540) 853-6702                ~g t-:~rts
                                                                         NO food, drinks or _gum
                                                Summons                  NO cell phones in courthouse


        To: VOLKSWAGEN GROUP OF AMERICA IN                              Case No. 770CL180027I2-00
             CORPORATION SERVICE COMPANY
             100 SHOCKOE SLIP
             2NDFLOOR
             RICHMOND VA 23219


        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 21 days after such service, response is made by filing in the clerk's office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.
        Appearance in person is not required by this summons.
        Done in the name of the Commonwealth of Virginia on,Friday, December 28, 2018
         Clerk of Court: BRENDA S. HAMILTON



   Instructions:



Hearing Official:




                    FEINMAN, JAMES B; ESQ
Attorney's name:    434-846-7603
 Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 11 of 15 Pageid#: 24




VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF ROANOKE



JAMES B. FEINMAN, ATTORNEY                      )
                                                )
                    Plaintiff,                  )
                                                )             COMPLAINT
V.                                )
                                  )
VOLKSWAGEN GROUP OF AMERICA, INC. )
                                  )
Please Serve:                     )
Corporation Service Company       )
100 Shockoe Slip                  )
2nd Floor                         )
Richmond, Virginia 23219          )
                                  )
                    Defendant.    )



       Now into Court comes the Plaintiff, James B. Feinman, and moves the Court for

judgment against the Defendant, Volkswagen Group of America, Inc., on the basis of

the following facts and law:

1.     Plaintiff, James B. Feinman, is an attorney licensed by the Commonwealth of

Virginia to practice law in this State since 1987. Attorney Feinman maintains his

residence and law office in Lynchburg, Virginia and practices law throughout the

Commonwealth.


2.     Defendant, Volkswagen Group of America, Inc., is a corporation organized under

the law of New Jersey with its principal place of business in Fairfax County, Virginia.


3.     On or about September 18, 2015 the public was first informed of a fraudulent

scheme perpetrated by Defendant Volkswagen Group of America, Inc. on over 500,000

consumers who bought Volkswagen, Audi, and Porsche "Clean Diesel" vehicles. This


                                       {2821 / 002}1
Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 12 of 15 Pageid#: 25




fraudulent scheme is best described by the admissions made in a Federal Criminal

prosecution culminating in a Plea Agreement. As part of this Plea Agreement, the

Defendant Volkswagen Group of America, Inc. stipulated to the perpetration of this

fraud and to the truth of all statements in the attached "Exhibit Two" of the Plea

Agreement. As part of the Plea Agreement Volkswagen Group of America, Inc.

stipulated that the attached "Exhibit Two" of the Plea Agreement is admissible in any

and all legal proceedings.


4.     Plaintiff Feinman undertook the representation of approximately 674 Virginia

citizens who were victims of the fraudulent scheme. Attorney Feinman undertook

extensive and lengthy steps to protect the legal interests of these 674 clients. In each

and every individual representation, Attorney Feinman perfected his lien for attorney

fees pursuant to VA. Code §54.1-3932 by giving individual written notice pertaining to

each individual client of the lien for attorney fees to Volkswagen Group of America,

lnc.'s legal counsel. Attorney Feinman's representation was for a period of

approximately 14 months from September 18, 2015. The legal services rendered

included representations before the Supreme Court of Virginia pursuant to the Virginia

Multiple Claimant Litigation Act, before a special three-Judge panel appointed by the

Supreme Court of Virginia, before the Circuit Court of Fairfax County, where all "Clean

Diesel" cases filed in Virginia were transferred for coordinated pre-trial proceedings, in

the United States District Court for the Western District of Virginia, in the United States

District Court for the Northern District of California, San Francisco Division, and in the

United States Court of Appeals for the Ninth Circuit. Additionally, multiple suits were

filed on behalf of these clients in Circuit Courts throughout Virginia.


                                         {2821 / 002}2
 Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 13 of 15 Pageid#: 26




5.     In June, 2016 a proposed settlement was reached in class action litigation in the

United States District Court for the Northern District of California. This proposed Class

Action settlement gained final approval from that Court in October of 2016. The

individual owners of the illegal "Clean Diesel" vehicles were offered a settlement

through the class action litigation. The proposed offer was made outside of the attorney-

client relationship established between Attorney Feinman and his 674 clients. 403 of

Attorney Feinman's clients accepted the offer made by Volkswagen Group of America,

Inc. resulting in a settlement and release of all claims.


6.     Virginia Code §54.1-3932 provides:


       § 54.1-3932. Lien for fees.

       A. Any person having or claiming a right of action sounding in tort, or for
       liquidated or unliquidated damages on contract or for a cause of action
       for annulment or divorce, may contract with any attorney to prosecute
       the same, and the attorney shall have a lien upon the cause of action as
       security for his fees for any services rendered in relation to the cause of
       action or claim. When any such contract is made, and written notice of
       the claim of such lien is given to the opposite party, his attorney or
       agent, any settlement or adjustment of the cause of action shall be void
       against the lien so created, except as proof of liability on such cause of
       action. Nothing in this section shall affect the existing law in respect to
       champertous contracts. In causes of action for annulment or divorce an
       attorney may not exercise his claim until the divorce judgment is final
       and all residual disputes regarding marital property are concluded.
       Nothing in this section shall affect the existing law in respect to
       exemptions from creditor process under federal or state law.




7.     Attorney Feinman has made amicable demand upon Volkswagen Group of

America, Inc. to honor the perfected attorney's fee lien on each of the 403 individual

clients who accepted the settlement offer made by Volkswagen Group of America, Inc.



                                         {2821 / 002}3
Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 14 of 15 Pageid#: 27




Volkswagen Group of America, Inc. has refused to honor Attorney Feinman's lien claim

even though Virginia law expressly states that "any settlement or adjustment of the

cause of action shall be void against the lien so created, except as proof of liability on

such cause of action." Volkswagen Group of America, Inc. contended an injunction

entered by the Northern District of California District Court enjoined Attorney Feinman

from filing suit in Virginia State Courts to enforce his statutory lien claim. This spanned

more than a year of litigation before the United States Court of Appeals for the Ninth

Circuit. This appellate litigation culminated in Volkswagen Group of America, Inc. 's

counsel admitting in open court before the Ninth Circuit on December 19, 2018 that

Attorney Feinman is not enjoined from pursuing his statutory attorney fee lien claim in

Virginia State Courts.


8.     Attorney Feinman's perfected statutory attorney fee lien claim entitles him to

recover reasonable attorney fees and costs from Defendant Volkswagen Group of

America, Inc. for services rendered to his 403 former clients in the State and Federal

Courts of Virginia and the Federal Courts in California.


9.     WHEREFORE PLAINTIFF James B. Feinman moves the Court for judgment in

the amount of $1,500,000 (One Million Five Hundred Thousand Dollars) plus pre-

judgment interest against Defendant Volkswagen Group of America, Inc. and whatever

other relief law and equity may seem meet.


                                                   Respectfully Submitted,

                                                   JAMES B. FEINMAN

                                                   By__
                                                     : --~---------   1.._i!>.._H/
                                                         0 Of Counsel

                                         {2821 / 002}4
Case 7:19-cv-00055-EKD Document 1-2 Filed 01/28/19 Page 15 of 15 Pageid#: 28




James B. Feinman, Esquire
VSB#: 28125
Blake K. Huddleston, Esquire
VSB#: 93572
James B. Feinman, Attorney At Law
1003 Church Street
P.O. Box 697
Lynchburg, VA 24505
(434) 846-7603- telephone
(434) 846-0158- facsimile
jb@jfeinman.com
blake@jfeinman.com




                                    {2821 / 002}5
